IN THE SUPREME COURT OF THE STATE OF NEVADA


                    JAIME ROBERTO SALAIS; AND TOM                              No. 83052
                    MALLOY CORPORATION, AJK/A, D/B/A
                    TRENCH SHORING COMPANY,
                    Petitioners,
                    vS.
                                                                               FILED
                    THE EIGHTH JUDICIAL DISTRICT                               FEB 1 8 2022
                    COURT OF THE STATE OF NEVADA,
                                                                            EL       A. BROWN
                    IN AND FOR THE COUNTY OF                              CLERK OF PRENIE COUR!'

                    CLARK; AND THE HONORABLE                              SY         CLERK

                    RONALD J. ISRAEL, DISTRICT
                    JUDGE,
                    Respondents,
                       and
                    MAIKEL PEREZ-ACOSTA; AND
                    ROLANDO BESSU HERRERA,
                    Real Parties in Interest.

                    ORDER DENYING PETITION FOR WRIT OF MANDAUMS OR IN THE
                              ALTERNATIVE WRIT OF PROHIBITION

                                This is an original petition for a writ of mandamus, or in the

                    alternative, prohibition, challenging a district court's order granting real
                    parties in interest's motion to strike and imposing sanctions.
                                Petitioners Jaime Roberto Salais and Trench Shoring Company

                    (Collectively TSC) challenge the district court's order granting real parties
                    in interest Maikel Perez-Acosta and Rolando Bessu Herrera's joint motion
                    to strike and imposing subsequent sanctions. The district court's order
                    stems from its finding that TSC, as required by the Nevada Rules of Civil

                    Procedure, failed to timely disclose Nancy Espinoza, a person deemed likely
                    to have discoverable information, and the related emails Espinoza sent to
                    TSC's counsel. Based on its findings, the district court sanctioned TSC by

SUPREME COURT
     OF
   NEVADA

(0) 1947A 0011POD                                                               22,- os-qq-
                   striking Espinoza and her related emails. Additionally, the district court
                   struck TSC's answer regarding liability and awarded Perez-Acosta and
                   Herrera attorney fees and costs. TSC now seeks a writ of mandamus to
                   preclude enforcement of the district court's order.'
                                 Writ relief is available when no plain, speedy, or adequate legal
                   remedy exists. See NRS 34.170. Before turning to the merits of a petition,
                   we must first decide whether to entertain the petition. The decision of
                   whether to entertain a petition for a writ of mandamus or probation is solely
                   within the discretion of this court, Smith v. Eighth Judicial Dist. Court, 107
                   Nev. 674, 677, 818 P.2d 849, 851 (1991), and an appeal from a final
                   judgment "is generally an adequate legal remedy.. . . preclud[ing] writ
                   relief," Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 223, 88 P.3d 840,
                   841 (2004).
                                 TSC concedes that it could raise the issues in this petition in an
                   appeal after a final judgment, but argues that remedy is inadequate for two
                   reasons. First, it argues that the right to appeal is an ineffective remedy
                   because the district court's sanction of striking their answer regarding
                   liability precludes them from developing a full record for appeal. Second,
                   relying on City of Sparks, 112 Nev. 952, 955-56, 920 P.2d 1014, 1016 (1996),
                   it argues that this court has previously considered and granted writ relief




                         iTSC's petition seeks relief in the form of either a writ of mandamus
                   or prohibition. TSC has not shown that relief in the form of a writ of
                   prohibition would be appropriate. See generally NRS 34.320. Moreover, we
                   have treated petitions seeking to challenge a district court's discretion in
                   imposing sanctions as solely a petition for a writ of mandamus. City of
                   Sparks v. Second Judicial Dist. Court, 112 Nev. 952, 953 n.1, 920 P.2d 1014,
                   1015 n.1 (1996). Thus, we treat TSC's petition solely as seeking relief in the
                   form of a writ of mandamus.

SUPREME COURT
      of
    NEVADA                                                 2
(0) I947A atetto


                          7;;            ; •                                             4, ,r
                      where a district court abused its discretion when ordering sanctions and
                      therefore it should do so now.
                                 We are not persuaded by either of TSC's arguments that their
                      appellate remedy is so inadequate that it requires our extraordinary
                      intervention. Although there is precedent for us to entertain petitions
                      concerning pretrial discovery orders, we have done so only when a party has
                      no other plain, speedy, or adequate remedy at law. See Club Vista Fin.
                      Servs., LLC v. Eighth Judicial Dist. Court, 128 Nev. 224, 228, 276 P.3d 246,
                      249 (2012) (stating that this court generally will not review a discovery
                      order through petitions for extraordinary relief except when the order
                      concerns certain issues not applicable here). TSC's first argument
                      effectively is one of convenience; if it prevails on a writ proceeding, it can
                      assert its liability defense as opposed to having to wait to appeal, where, if
                      it is successful, a new trial would likely be required so that it could present
                      its case regarding liability. We recently rejected this argument as
                      insufficient to overcome the presumption that an appeal from a final
                      judgment is not a plain, speedy, or adequate remedy at law. See Walker v.
                      Second Judicial Dist. Court, 136 Nev. 678, 683, 476 P.3d 1194, 1198 (2020)
                      (A remedy does not fail to be speedy and adequate, because, by pursuing it
                      through the ordinary course of law, more time probably would be consumed
                      than in a mandamus proceeding.").
                                  Turning to TSC's second argument, although we entertained a
                      petition regarding discovery sanctions in City of Sparks, 112 Nev. at 955-
                      56, 920 P.2d at 1016, we are unpersuaded that our decision to entertain the
                      petition in that case somehow now requires us to entertain every petition
                      regarding discovery sanctions. It is within this court's sole discretion to
                      entertain a petition for a writ of mandamus or prohibition, which we decide

Sumo.* COURT
         OF
       NEVADA                                               3
(0)   1947A 44011e.
                     on a case-by-case basis. Smith, 107 Nev. at 677, 818 P.2d at 851. Given
                     that TSC has failed to show that it lacks a plain, speedy, or adequate
                     rernedy at law and that there are no countervailing facts showing that this
                     court's extraordinary intervention is warranted, we exercise our discretion
                     by declining to entertain the petition. Accordingly, we
                                 ORDER the petition DENIED.




                                                                                       J.
                                                        Hardesty


                                                               414G..0
                                                        Stiglich


                                                                                       J.
                                                        Herndon




                     cc:   Hon. Ronald J. Israel, District Judge
                           Hon. Linda M. Bell, Chief Judge
                           Wood, Smith, Henning & Berman, LLP/Las Vegas
                           Lemons, Grundy & Eisenberg
                           The702Firm
                           Drummond Law Firm
                           Lewis Roca Rothgerber Christie LLP/Las Vegas
                           Eighth District Court Clerk




SUPREME COURT
         OF
     NEVADA                                               4
(0) I 947A    484.


                                                              .•.